By the Court, Dickinson, J. ~ The proceedings in this case are exceedingly irregular, and the plea is every way informal, if not insufficient. The view we shall take of the case, however, supersedes the necessity of determining their validity. The Court certainly erred in excluding the note sued on from being received as evidence, upon the ground of variance from the instrument set out in the declaration. The declaration correctly describes the note, and sets out the assignment; and the instrument offered upon the trial corresponds precisely, in every particular, with it. It is true, the declaration does not, in its commencement, declare that the plaintiff in error sues as assignee, but, in the body of it, he makes a substantive averment-of that fact, and sets out, in hcec verba, the assignment of the note. It is clear that the terms of the note, or its legal tenor and effect, cannot be varied or explained away by the parol testimony offered. There is no ambiguity or uncertainty upon the face of the note, and therefore it is not allowed to be explained or qualified by oral evidence. Judgment revfersed.